DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment fired on 11/11/2021.
Status of Claims
2.	Claims 7-14 and 21-32 are pending.
	Claims 1-6 and 15-20 have been canceled.
	
 Double Patenting
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal 
Claims 7, 9, 14, 21, 23, 27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 12. 13, 15 and 18 of U.S. Patent No. 10,390,082. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent 10,390,082 and would be covered by any patent since the 10,390,082 and the instant application are claiming common subject matter.
Instant Application 15/930726
Patent 10,390,082
Claims 7, 21 and 27: A computing device for creating a highlight video file, comprising: a processor; a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising: logic executed by the processor for receiving a streaming media file associated with a live broadcast of an event, said streaming media file comprising a  game play of the event; logic executed by 


Claims 4 and 15: The method of claim 1, further comprising: receiving a first set of input training videos; determining a label for the frames of the training videos based on attributes of frames in the training videos, said label comprising an indication as to a scene type depicted by content of the frames of the training videos; and storing said labels in a database for use by said first image recognition software, wherein said labels are associated with said predetermined set of machine learned attributes.

Claim 12: The method of claim 1, further comprising: determining a context of the highlight video segment; causing communication, over the network, of said context to an advertisement platform to obtain digital advertisement content associated with said context; and communicating a digital content object comprising said identified digital advertisement content with said highlight video segment to a user.


Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,390,082. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 7 is anticipated by the conflicting patented claim .
Response to Arguments
4.	Applicant's arguments filed 11/11/2021 related to claims 7-14 and 21-32 have been fully considered and they are persuasive.
Application would be allowable, if TD is filed.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee 
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        January 5, 2022